Citation Nr: 1417330	
Decision Date: 04/17/14    Archive Date: 05/02/14

DOCKET NO.  12-24 195A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Phoenix, Arizona


THE ISSUE

Entitlement to payment of an annual clothing allowance for years 2003, 2004, and 2005.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

K. Neilson, Counsel

INTRODUCTION

The Veteran served on active duty from September 1984 to October 1995.  His DD Form 214 also states that he had 1 year, 8 months, and 6 days of prior active service.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a decision of the Department of Veterans Affairs (VA) Medical Center (VAMC) in Phoenix, Arizona, that approved the Veteran's application for an annual clothing allowance, but denied that benefit for years 2003 through 2005.

On July 19, 2013, the Veteran testified at a hearing before the Board.  A transcript of that hearing is associated with the claims file.  The Board notes that after the case was certified to the Board, but prior to the Veteran's hearing, additional evidence was associated with the record in the form of email correspondence between the Veteran's then-representative (Disabled American Veterans (DAV)) and a VA employee.  The submission of such evidence was accompanied by a waiver of RO consideration.  38 C.F.R. § 20.1304(c) (2013).

The Board also notes that a review of the Veteran's paperless claims folder contained in the Veterans Benefits Management System (VBMS) reveals that in September 2013, he executed a power of attorney (POA) in favor of John S. Berry of Berry Law Firm.  As there is no indication that this POA was limited to certain claims, the Board finds that the Veteran has, in effect, revoked the POA previously executed in favor of DAV.  


FINDING OF FACT

The Veteran did not file timely applications for a clothing allowance for the years 2003, 2004, and 2005.


CONCLUSION OF LAW

The criteria for a VA clothing allowance for 2003, 2004, and 2005 have not been met.  38 U.S.C.A. §§ 1162, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.810 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  As will be discussed in further detail below, under the facts of the present case, the law is dispositive of the issue.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  Where, as here, the law is dispositive in a matter, the notice provisions of the VCAA have no effect.  Manning v. Principi, 16 Vet. App. 534, 542-543 (2002).  That is because no further notice or assistance to the Veteran would result in a different outcome because the facts make clear that the Veteran is not entitled to a clothing allowance for years 2003 through 2005.  Accordingly, the Board finds that remand for further notification is not necessary.  See Nelson v. Principi, 18 Vet. App. 407, 410 (2004) (a veteran claiming entitlement to an earlier effective date is not prejudiced by failure to provide him with VCAA notice of the laws and regulations governing effective dates, if, based on the facts of the case, entitlement to an earlier effective date is not shown as a matter of law); cf. Valiao v. Principi, 17 Vet. App. 229, 231-32 (2003) ("[w]here the facts averred by a claimant cannot conceivably result in any disposition of the appeal other than affirmance of the Board decision, . . . [t]he failure to carry out . . . required development under those circumstances is nonprejudicial error").  

VA also has no further duty to assist the Veteran in obtaining evidence where, as here, there is no reasonable possibility that any further assistance would aid him in substantiating his claim.  See 38 U.S.C.A. § 5103A (West 2002 & Supp. 2012); Wensch v. Principi, 15 Vet. App. 362, 368 (2001).  Moreover, because the issue is not medical in nature, there was no duty to provide a medical examination or obtain a medical opinion.  

II.  Analysis

A veteran who has a service-connected disability is entitled, upon application therefore, to an annual clothing allowance, provided that certain criteria are met.  See 38 U.S.C.A. § 1162 (West 2002); 38 C.F.R. § 3.810 (2013).  Effective August 1, 1972, the initial lump-sum clothing allowance is due and payable for veterans meeting the eligibility requirements for an annual clothing allowance as of that date (that is, as of August 1).  Subsequent annual payments for those meeting the eligibility requirements will become due on the anniversary date thereafter, both as to initial claims and recurring payments under previously-established entitlement.  38 C.F.R. § 3.810(b).

The regulations provide that, except as provided C.F.R. § 3.810(c) (2), the application for clothing allowance must be filed within 1 year of the anniversary date (1 August) for which entitlement is initially established, otherwise, the application will be acceptable only to effect payment of the clothing allowance becoming due on any succeeding anniversary date for which entitlement is established, provided the application is filed within one year of such date.  The one-year period for filing application will include the anniversary date (August 1) and terminate on July 31 of the following year.  38 C.F.R. § 3.810(c)(1).

If the initial determination of service connection for the qualifying disability is made subsequent to an anniversary date for which entitlement is established, then the application for clothing allowance may be filed within 1 year from the date of notification to the veteran of such determination.  38 U.S.C.A. § 1162; 38 C.F.R. § 3.810(c)(2).

A review of the evidence of record reveals that the Veteran first filed an application for an annual clothing allowance in May 2011.  In support of his claim, he later submitted a statement wherein he requested retroactive payment of the annual clothing allowance to begin on July 9, 2003, alleging that that was the date upon which he was first issued a prosthetic or orthopedic appliance in relation to a service-connected disability.  See 38 C.F.R. § 3.810 (discussing eligibility requirements).  The Veteran also submitted VA treatment records showing that he was issued bilateral wrist splints in July 2003 for treatment of wrist pain, which he seemingly attributed to his service-connected fibromyalgia.

The Veteran's application for a clothing allowance was approved and based on statements from the Veteran and information contained in documents generated by the AOJ, to include a July 2011 letter to the Veteran, an October 2012 statement of the case (SOC), and a December 2011 decision by the Phoenix VAMC, it appears as though the Veteran was paid a clothing allowance for years 2006 to 2011.  The Veteran contends that he is also entitled to an annual clothing allowance for years 2003 to 2005.  In addressing the Veteran's contention, the Phoenix VAMC determined that the Veteran did not meet the eligibility requirements to be entitled to an annual clothing allowance prior to 2006.  The AOJ later indicated, in the October 2012 SOC, that the Veteran did not meet the eligibility requirements for a clothing allowance prior to year 2011 because he had not applied for such benefit prior to that time.  It was stated that payment for years prior to 2011 was "due to an error on the part of the Prosthetic Service." 

In the instant case, regardless of whether or not the Veteran met the eligibility requirements for an annual clothing allowance for years 2003 through 2005, the fact remains that he did not file an application for such benefit until 2011.  The Veteran himself does dispute this fact, as he testified during his hearing that he was unaware of his potential eligibility for a clothing allowance until 2011, at which time he applied for that benefit.  Given that the Veteran did not file applications for a clothing allowance within the 1-year anniversary dates as provided by 38 C.F.R. § 3.810(b), there is no basis upon which to award him clothing allowances for years 2003, 2004, and/or 2005, as the language of 38 C.F.R. § 3.810(c)(1) mandates that an application for a clothing allowance must be filed within 1 year of the anniversary date (August 1) for which entitlement is initially established.  The Board is sympathetic to the Veteran's appeal, especially in light of the fact that he was paid annual clothing allowances prior to year 2011; however, because there exists no timely application for an annual clothing allowance for the years 2003, 2004, and/or 2005, the Veteran cannot be paid a clothing allowance for these years.  In so concluding, the Board finds that the exception listed in 38 C.F.R. § 3.810(c)(2) is not for application in this case.  Accordingly, as the law is clear and the Board is bound by it and without authority to grant benefits on an equitable basis, see 38 U.S.C.A. §§ 503, 7104, retroactive payment of the annual clothing allowance for the years 2003 to 2005 must be denied.


ORDER

The claim of entitlement to a VA clothing allowance for 2003, 2004, and 2005 is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


